Citation Nr: 1636236	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-44 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The additional issues of entitlement to service connection for tinnitus and for a skin disorder were previously on appeal.  In an August 2010 rating decision, the RO granted service connection for tinnitus.  In the Veteran's October 2010 substantive appeal, the Veteran perfected his appeal as to the bladder cancer and PTSD claims only.  Accordingly, the claims relating to tinnitus and a skin disorder are no longer on appeal.

The Veteran was scheduled to testify before a Veterans Law Judge in July 2016, but failed to appear, and has not shown good cause as to why he was absent.  Therefore, VA's duty to provide him with a hearing has been met.  38 C.F.R. § 20.700.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  Diagnoses of PTSD and Major Depressive Disorder are indicated by the record.  In his September 2010 substantive appeal, the Veteran identified two PTSD stressors: 1) the loss of Commander Thomas Dunlop shortly after the Veteran reportedly encountered him on the USS Coral Sea; and, the crash of a Corsair II in the water beside the open hangar deck while the Veteran was reportedly serving on the USS Coral Sea.  In light of the PTSD diagnosis, the AOJ must take steps to corroborate the reported witnessing of a plane crash.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, IV.ii.1.D.1.i (indicating that witnessing a plane crash caused by severe weather is an example of a claimed stressor that must be corroborated).

Additionally, there is competent evidence of record of a current psychiatric disability other than PTSD.  The Veteran's lay statements associated with the foregoing in-service incidents and a link to service (i.e. the Veteran has nightmares about service, etc.) appear to be competent evidence because they are based upon personal observation.  Accordingly, the elements triggering the duty to provide a VA examination have been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Therefore, remand is warranted for a VA examination.

With respect to the Veteran's claim of bladder cancer, VA treatment records show he was treated by an outside provider for bladder cancer tumor removal.  These records are not associated with the claims file, and are relevant to the type of cancer and tumor to determine the applicability of any presumptive service connection provisions.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober 120 F. 3d. 1239 (Fed. Cir. 1997); writ of cert den. 522 U.S. 1151, 140 L Ed. 2d 181, 118 S. Ct. 1171 (1998) (presumptive service connection refers to primary cancer cite and not metastatic).

In any event, service treatment records note several instances of treatment related to painful urination or urethritis.  Most notably, a February 1972 note indicates there were crystals in the Veteran's urine.  The Veteran received treatment for a possible skin reaction to hydraulic fluid exposure.  As part of his military duties, the Veteran reports chemical exposures which include inhalation of diesel and JP4 fumes, paint, paint thinner and paint stripper which is consistent with his military occupational specialty.  The Board requires further information as to any possible relationship between the Veteran's genitourinary treatment and chemical exposures in service and his current bladder cancer.  Accordingly, the Board finds that on remand, a VA examination is warranted.

Finally, the Veteran has alleged exposure to ionizing radiation and asbestos in service.  He did not, however, respond to a January 2007 letter requesting him to provide the details of these claimed exposures.  The Veteran is hereby advised that the duty to assist is not a one-way street and, if he wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  On remand, the AOJ should provide the Veteran an additional opportunity to provide details on his claimed ionizing radiation and asbestos exposures.

Finally, the Veteran describes setting foot in Vietnam - specifically Da Nang.  On remand, the Veteran should provide further details regarding his official duties while on the Vietnam mainland and his means of transportation to and from mainland Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining any outstanding, relevant treatment records, to particularly include authorizations for the treatment of his bladder cancer with Drs. Joel Slutsky and Charles Comfort, and for the group PTSD session he attended in Morris, Illinois.  See VA Form 9.  Additionally, provide the Veteran ionizing radiation and asbestos exposure questionnaires to be completed and returned, and request him to provide further details regarding his report of plane travel from Cubi Point, Republic of the Philippines, to DaNang, Republic of Vietnam on or about June 5, 1972, his official duties while on the Vietnam mainland and his means of transportation and destination when leaving mainland Vietnam.

2.  Obtain outstanding VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his psychiatric disability and bladder cancer, including obtaining clarification as to whether the Veteran has attended a VA-affiliated Vet Center.  See, e.g., Dr. Cherian treatment record dated September 15, 2006.

3.  Take the appropriate steps to verify the Veteran's claimed stressor of witnessing the crash of a Corsair II in the water beside the open hangar deck while he was reportedly serving on the USS Coral Sea.  See M21-1, IV.ii.1.D.1.i.

4.  Obtain the Veteran's full personnel records for his period of active duty, including a request for a DD Form 1141 Record of Exposure to Ionizing Radiation.  See 38 C.F.R. § 3.311(a)(2).

5.  Attempt to verify the Veteran's claimed exposure to herbicides, to include his account of plane travel from Cubi Point, Republic of the Philippines, to DaNang, Republic of Vietnam on or about June 5, 1972.  See January 2007 Statement in Support of Claim. 

6.  After the foregoing is completed and regardless of whether PTSD stressors could be verified, schedule a VA examination to determine the etiology of the Veteran's psychiatric disorder.  

   a) If a diagnosis of PTSD is appropriate, the examiner should specify the stressor(s) supporting the PTSD diagnosis.  The examiner should also offer opinion as to whether the Veteran was exposed to fear of hostile enemy activity.

   b) The examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, to include major depressive disorder, had its onset in service or is otherwise related to the Veteran's active duty.  

7.  After undertaking the actions with respect to requesting records, above, and conducting any additional development warranted, schedule to the Veteran for a VA examination to determine the nature and etiology of his bladder cancer, and to obtain an opinion as to whether such is possibly related to service.

Following review of the claims file and examination of the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bladder cancer arose during service or is otherwise related to service.  

In providing this opinion, the examiner is requested to consider the following:
* the February 1972 note regarding crystals in the Veteran's urine;
* the in-service reaction to hydraulic fluid exposure; and
* the Board's factual finding that the Veteran's service involved exposure to chemicals such as diesel fuel, jet exhaust fumes, hydraulic fluid, paint, paint thinner, and paint strippers.

A rationale for all opinions expressed should be provided.

8.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

